DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “a rear side”, second occurrence, should be “the rear side”.
In claim 1, lines 13 and 14, the claimed features are confusing.  It is unclear if the reservoir passage is provided on the rear side or the simulation chamber is provided on the rear side.  Please clarify in a response to this office action.
Due to the indefiniteness mentioned above, claims 1-11 are being treated as best understood.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2017/0158180).
Re: claim 1, Kim shows an electronic brake system, as in the present invention, comprising:
a reservoir 30 in which a pressurized medium is stored;
a master cylinder 20 including a master chamber 20a, 20b and a master piston 21a, 22a configured to have a position of the master cylinder changed according to an operation of a brake pedal 10 and pressurize and discharge the pressurized medium accommodated in the master chamber according to the changed position of the master piston;

a reservoir passage, having valves 55a, 60, 55, 54, connecting the master chamber, the simulation chamber provided on the rear side of the simulation piston, and the reservoir together;
a simulator check valve 55a, 55 provided on the reservoir passage and configured to allow only a flow of the pressurized medium directed from the reservoir to the master chamber and the simulation chamber; and
a simulator valve 60, 54 provided on a bypass passage connected in parallel to the simulator check valve on the reservoir passage and configured to control flows of the pressurized medium in opposite directions.












[AltContent: textbox (Second flow passage)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (55a)]
    PNG
    media_image1.png
    465
    805
    media_image1.png
    Greyscale

[AltContent: textbox (First flow passage)]

the master chamber includes a first master chamber 20a in which the first master piston is accommodated and a second master chamber 20b in which the second master piston is accommodated,
the simulation piston 52 is provided to have the position of the simulation piston changed by the pressurized medium pressurized and discharged from the first master chamber, and the reservoir passage is provided to communicate the first master chamber 20a, the simulation chamber 51, and the reservoir 30 with each other.
Re: claim 3, Kim shows the simulation device further includes a reaction force spring 53 to elastically support the simulation piston.
Re: claim 4, Kim further shows: a hydraulic control unit 200 provided between the master cylinder and a wheel cylinder to control a flow of a fluid pressure transmitted to the wheel cylinder 40; and a fluid pressure supply device 110 configured to provide the hydraulic control unit with a fluid pressure according to an electrical signal output corresponding to a changed position of the brake pedal.
Re: claim 5, Kim shows the hydraulic control unit includes a first hydraulic circuit 201 configured to control a fluid pressure transmitted to two wheel cylinders and a second hydraulic circuit 202 configured to control a fluid pressure transmitted to other two wheel cylinders.


a first hydraulic passage 212 connecting the fluid pressure supply device to the first hydraulic circuit;
a second hydraulic passage 213 connecting the fluid pressure supply device to the second hydraulic circuit;
a first backup passage 251 connecting the first master chamber to the first hydraulic circuit; and
a second backup passage 252 connecting the second master chamber to the second hydraulic circuit.
Re: claim 7, Kim shows:
a first cut-valve 261 provided on the first backup passage and configured to control a flow of the pressurized medium; and
a second cut-valve 262 provided on the second backup passage and configured to control a flow of the pressurized medium.
Re: claim 8, Kim shows a method of operating the electronic brake system as claimed in claim 2, as in the present invention, the method comprising, in a normal operation mode:
opening the simulator valve 60, 54; and
allowing the simulation piston 52 to be changed in position by the pressurized medium discharged from the first master chamber, and supplying the pressurized medium accommodated in the simulation chamber to the reservoir 30 along the reservoir passage.

closing the simulator valve 60, 54 and the second cut-valve 262, and opening the first cut valve 261;
providing the first master chamber 20a with a test fluid pressure generated by an operation of the fluid pressure supply device 100; and
comparing a fluid pressure value of the pressurized medium predicted to be generated on the basis of an amount of the operation of the fluid pressure supply device and a detected fluid pressure value of the pressurized medium supplied to the first master chamber, see figure 13.
Re: claim 10, Kim shows the reservoir passage comprises: a first flow passage, as marked above, connecting the master chamber 20a, 20b and the simulation chamber 51 with the simulator check valve 55, 55a and the simulator valve 54, 60, via the reservoir 30, and a second flow passage, as marked above, connecting the simulator check valve 55, 55a and the simulator valve 54, 60 with the reservoir 30.
Re: claim 11, Kim shows the simulator check valve 55, 55a and the simulator valve 54, 60 are hydraulically connected between the master chamber 20a, 20b and the reservoir 30.
Re: claim 12, Kim shows an electronic brake system, as in the present invention, comprising:
a reservoir 30 in which a pressurized medium is stored;

a simulation device 50 including a simulation piston 52 configured to have a position of the simulation piston changed according to the pressurized medium discharged from the master chamber and transferred to a front side of the simulation piston, and a simulation chamber 51 provided on a rear side of the simulation piston and configured to pressurize and discharge the pressurized medium accommodated in the simulation chamber according to the changed position of the simulation piston;
a reservoir passage, having valves 55a, 60, 55, 54, connecting the master chamber, a rear side of the simulation device at which the simulation chamber provided, and the reservoir together;
a simulator check valve 55a, 55 provided on the reservoir passage and configured to allow only a flow of the pressurized medium directed from the reservoir to the master chamber and the simulation chamber; and
a simulator valve 54, 60 provided on a bypass passage connected in parallel to the simulator check valve on the reservoir passage and configured to control flows of the pressurized medium in opposite directions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 16 and 17 of copending Application No. 16/138,967. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application encompass the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-12, 19 and 20 of copending Application No. 16/138,914. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application encompass the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed on 1/21/21 have been fully considered.
Applicant’s amendment corrects some of the indefiniteness issues.  However, the amendment introduces new indefiniteness issues.
Applicant argues that the reservoir passage, as marked in the Final Office Action dated 9/21/20, is not located in the rear of the piston.  The rejection above reflects a slightly modified interpretation of Kim to meet the amended claims and new claim.
Applicant argues that the double patenting rejection against copending application 16/138,967 should be withdrawn because there would be only one rejection remaining.  However, there are more than one rejections, as shown above.  As such, the rejection is maintained.  
Applicant argues that features including ports have been amended to claim 1.  However, this amendment is not in the file.
Applicant argues that the double patenting rejections do not provide factual explanation and reasons.  Looking at the claims from the applications, one can see that the claims of the copending applications comprise the features of the claims in the instant application; plus more details. As such, it is determined that the claims of the copending applications encompass the claims of the instant application.   The double patenting rejections do not rely on a second teaching document to modify the claims.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Isono (3 documents) and Yoshino are cited for other braking systems comprising pedal simulators having reservoir passages from the rears of the simulator pistons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
	
							/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657